Citation Nr: 0312478	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  01-00 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).
 
2.  Entitlement to an increased evaluation for gastritis, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant served on active duty from June 1976 to June 
1979.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board notes that the veteran revoked representation by 
the American Legion in June 1997.  In February 20003, the 
veteran refused efforts by another service organization to 
assist him in this case.  Consequently, the veteran is 
unrepresented in his appeal.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203. 

In March 1999, the Board denied the claim entitlement to an 
increased rating for post-operative fracture of C6 with 
decompression and cervical fusion of C5 through C7, currently 
evaluated as 30 percent disabling.  Accordingly, this claim 
is not before the Board at this time.  

In a July 2000 rating action, the RO denied claims of service 
connection for hypertension, diabetes, and TDIU.  In October 
2000, the veteran filed a timely notice of disagreement 
regarding the claim of TDIU.  At this time, no reference was 
made to the hypertension or diabetes claims.  As a result, 
the hypertension and diabetes issues are not before the VA at 
this time.

In a December 2000 rating action, the RO denied claims of 
service connection for a mental condition, entitlement to an 
increased rating for post-operative fracture of C6 with 
decompression and cervical fusion of C5 through C7, currently 
evaluated as 30 percent disabling, and TDIU.  The veteran was 
notified of this rating action that month.  The veteran did 
not appeal this determination.  

A statement of the case regarding the claim of TDIU was also 
issued in December2000.  In January 2001, the veteran filed a 
timely substantive appeal to the statement of the case issued 
in December 2000.  As a result, the issue of TDIU is now 
before the Board. 

In a May 2002 rating action, the RO granted service 
connection for gastritis and continued the denial of the 
claim seeking an increased evaluation for the neck disorder. 

In June 2002, the veteran requested a VA examination 
regarding his mental disorder.  As this statement was filed 
more than one year after the RO's December 2000 rating 
action, it cannot be considered a timely notice of 
disagreement to the December 2000 rating action.  A veteran 
must initiate an appeal by filing a notice of disagreement 
within one year from the date the local VA office mails 
notice of an adverse determination; and he must perfect his 
appeal by submitting a substantive appeal within 60 days of 
the date the VA office mails him a statement of the case, or 
within the remainder of the one-year period after the date he 
was mailed notification of the adverse determination, 
whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  This statement can, however, be considered an 
attempt by the veteran to reopen the previously denied claim 
of service connection for a mental disorder. 

In June 2002, the veteran did file a notice of disagreement 
regarding the evaluation of the service-connected gastritis, 
now evaluated as 10 percent disabling. 

In June 2002, the veteran filed a separate written statement 
seeking service connection for "holes" that were allegedly 
drilled in the side of his head in 1978 during service. 

In August 2002, the RO issued a statement of the case 
regarding the claim of an increased evaluation for gastritis.  
In November 2002, the veteran filed a statement indicating 
continued disagreement with the gastritis evaluation.  The 
Board must review all issues that are reasonably raised from 
a liberal reading of the veteran's substantive appeal.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  Further, as has also 
been noted by U.S. Court of Appeals for Veterans Claims 
(Court), the statute, 38 U.S.C.A. §  7105, does not impose 
technical pleading requirements.  Tomlin v. Brown, 5 Vet. 
App. 355, 357 (1993).  Consequently, the Board has accepted 
the November 2002 statement as a timely appeal of the August 
2002 statement of the case.  The issue of entitlement to an 
increased evaluation for gastritis in now before the Board. 

In November 2002, the veteran also raised a new claim.  In a 
March 2003 rating action, service connection was denied for 
stomach ulcers.  The veteran has not appealed this decision.  
Thus, this issue in not before the Board this time. 


REMAND

As noted in the introduction, it appears that the veteran has 
filed a request to reopen a claim of entitlement to service 
connection for a mental disorder.  It also appears that he is 
advancing a claim of service connection for the residuals of 
some type of procedure on his head, referred to by the 
veteran as holes drilled in the side of his head.  Because 
the determination on the TDIU issue may be impacted by the 
RO's initial adjudication of these new claims, they must be 
viewed as intertwined with the TDIU issue.  Holland v. Brown, 
6 Vet.App. 443 (1994); Vettese v. Brown, 7 Vet.App. 31 
(1994); Parker v. Brown, 7 Vet.App. 116 (1994).  Therefore, 
while the Board regrets further delay, the RO must undertake 
preliminary adjudication of the new issues raised by the 
veteran before the Board may undertake appellate review of 
the TDIU issue. 

Additionally, preliminary review of the record suggests that 
the current medical evidence does not give a clear indication 
of the effect of the veteran's service-connected disabilities 
on his ability to obtain and retain gainful employment.  In 
view of the need for preliminary development and adjudication 
of the newly raised claims, it is appropriate to direct that 
additional development of the medical evidence regarding the 
TDIU claim be accomplished by the RO at the same time.  

Under the circumstances, the Board believes that appellate 
review of the increased rating for gastritis issue should be 
deferred pending the further development set forth below. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should seek clarification from 
the veteran regarding his request to 
reopen a claim of service connection for 
mental disability and compensation for 
residuals of "holes" drilled in his 
head, as well as any other claims that he 
may be advancing.  As to any claim which 
the veteran indicates he is advancing, 
the RO should undertake appropriate 
action to comply with all notice and 
assistance provisions (including medical 
examinations if necessary) of the 
Veterans Claims Assistance Act of 2000, 
now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) and 
implementing regulations set forth in 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The RO should then 
adjudicate all new claims and furnish the 
veteran will appropriate notice of the 
decision and of appellate rights and 
procedures. 

2.  The veteran should also be requested 
to indicate whether he is in receipt of, 
or has applied for, Social Security 
Administration benefits based upon 
disability.  If so, the RO should obtain 
from the Social Security Administration a 
copy of any disability determination made 
and a copy of the medical records upon 
which the award was based.  

3.  The RO should arrange for appropriate 
VA examination(s) to ascertain the 
severity of his service-connected 
disabilities.  The claims file should be 
made available to the examiner(s) for 
review in connection with the 
examination(s).  Any medically indicated 
special tests should be accomplished, and 
all clinical and special test findings 
should be reported.  Following 
examination and review of the record, the 
examiner(s) should clearly describe the 
impact of the manifestations of the 
service-connected disabilities, or 
manifestations that cannot be dissociated 
from those produced by the service-
connected disabilities, on the veteran's 
ability to obtain and retain 
substantially gainful employment.  The 
examiner should provide a detailed 
discussion of the rationale for the 
opinion rendered with consideration of 
the pertinent medical evidence of record.

4.  After undertaking any additional 
development that the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought as to both the gastritis 
and TDIU issues can be granted.  The 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




